 Case 6:20-cv-00642-JDK-JDL Document 9 Filed 01/25/21 Page 1 of 2 PageID #: 31




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                             §
BARRY EMMETT, #1383329,                      §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §    Case No. 6:20-cv-642-JDK-JDL
                                             §
TDCJ-CID, et al.,                            §
                                             §
      Defendants.                            §
                                             §

            ORDER ADOPTING REPORT AND RECOMMENDATION
              OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Barry Emmett, a prisoner within the Texas Department of Criminal

 Justice, proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983.

 This case was referred to United States Magistrate Judge, the Honorable John D.

 Love, for findings of fact, conclusions of law, and recommendations for disposition.

       On December 15, 2020, Judge Love issued a Report and Recommendation in

 this case. Docket No. 4. In that Report, Judge Love found that Plaintiff accumulated

 at least three strikes prior to filing this lawsuit pursuant to 28 U.S.C. § 1915(g).

 Accordingly, the Report recommended that Plaintiff’s motion to proceed in forma

 pauperis be denied and that the case be dismissed, with prejudice for the purpose of

 proceeding in forma pauperis. Judge Love further recommended that the case should

 proceed if Plaintiff paid the full filing fee within fifteen days of the dismissal order.

 Plaintiff timely objected. Docket No. 8.

       Where a party objects within fourteen days of service of the Report and



                                            1
Case 6:20-cv-00642-JDK-JDL Document 9 Filed 01/25/21 Page 2 of 2 PageID #: 32




Recommendation, the Court reviews the objected-to findings and conclusions of the

Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

Court examines the entire record and makes an independent assessment under the

law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).

      Having conducted a de novo review of the Report and the record in this case,

the Court has determined that the Report of the United States Magistrate Judge is

correct, and Petitioner’s objections are without merit. Accordingly, the Court hereby

ADOPTS the Report and Recommendation of the United States Magistrate Judge

(Docket No. 4) as the findings of this Court. The Court DENIES Plaintiff’s motion

for leave to proceed in forma pauperis (Docket No. 2).           Further, the Court

DISMISSES Plaintiff’s civil rights lawsuit, with prejudice for purposes of proceeding

in forma pauperis under 28 U.S.C. § 1915(g), but without prejudice as to the refiling

of his lawsuit without seeking in forma pauperis status. Finally, if Plaintiff pays the

requisite $400 filing fee within fifteen days of this Order, the lawsuit shall proceed

as though the full filing fee had been paid from the outset.

         So ORDERED and SIGNED this 25th day of January, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
